Exhibit 10.13

 

Compensatory Arrangements for Named Executive Officers

 

We are an “at will” employer and do not provide written employment agreements to
any of its employees. However, employees, including NEO, receive: (a) cash
compensation (i.e., base salary, and, for exempt employees, “variable” or “at
risk” short-term incentive compensation); (b) retirement-related benefits (i.e.,
the Qualified Defined Benefit Plan; the Qualified Defined Contribution Plan; and
the Nonqualified Defined Benefit Portion of the Benefit Equalization Plan (“DB
BEP”)) and (c) health and welfare programs and other benefits. Other benefits,
which are available to all regular employees, include medical, dental, vision
care, life, business travel accident, and short and long term disability
insurance, flexible spending accounts, an employee assistance program,
educational development assistance, voluntary life insurance, long term care
insurance, fitness club reimbursement and severance pay.

 

An additional benefit offered to all officers, age 40 or greater, or who are at
Vice President rank or above, is a physical examination every 18 months.

 

The annual base salaries for the NEOs are as follows (in whole dollars):

 

 

 

2015

 

2014

 

 

 

(1)

 

(2)

 

 

 

 

 

 

 

José R. González

 

$

729,750

 

$

700,000

 

Alfred A. DelliBovi*

 

—

 

$

827,695

 

Kevin M. Neylan

 

$

419,190

 

$

405,995

 

John F. Edelen

 

$

377,669

 

$

368,458

 

G. Robert Fusco

 

$

324,451

 

—

 

Paul B. Héroux

 

$

377,410

 

$

365,530

 

 

The 2015 increases in the base salaries of the NEOs from 2014 were based on
their 2014 performance.

 

--------------------------------------------------------------------------------

(1)         Figures represent salaries approved by our Board of Directors for
the year 2015.

(2)         Figures represent salaries approved by our Board of Directors for
the year 2014.

 

*Alfred DelliBovi retired from CEO position on April 1, 2014.

 

A performance-based merit increase program exists for all employees, including
NEOs that have a direct impact on base pay. Generally, employees receive merit
increases on an annual basis. Such merit increases are based upon the attainment
of a performance rating of “Outstanding,” “Exceeds Requirements,” or “Meets
Requirements” achieved on individual performance evaluations. Merit guidelines
are determined each year and distributed to managers. These guidelines establish
the maximum merit increase percentage permissible for employee performance
during that year. In November of 2014, the C&HR Committee determined that
merit-related officer base pay increases for 2015 would be 2.5% for officers
rated ‘Meets Requirements’; 3.25% for officers rated ‘Exceeds Requirements’; and
4.25% for officers rated ‘Outstanding’ for their performance in 2014.

 

More information about compensation arrangements can be found in Item 11 of the
Annual Report on Form 10-K.

 

--------------------------------------------------------------------------------